THEA          ORNEY           EWE
                     OF   TEXAS




Honorable Henry C. Grover
Chairman, Counties Committee
House of Representatives
Austin, Texas
                            Opinion No. c-28
                           Re:    Constitutionality Of
                                  House Bill 450 of the
Dear Mr. Grover:                  58th Legislature.
      Your request for an opinion reads as follows:
           "As Chairman for the Counties Com-
      mittee, House Bill 450 by Cavness, Cain,
      Ritter and Foreman has come before me
      during this session.
            "As I understand it, this is a bill
      to enlarge the jurisdiction of the present
      County Court at Law and create concurrent
      jurisdiction with the County Court of Travis
      County in matters of eminent domain and pro-
      bate.
           "The question was raised before this
      committee as to whether there might be
      some constitutional llmltatlon In giving
      County Courts at Law these additional
      powers as outlined in this bill.
           '%I11 you please'rule on this question
      so that we may act on this bill with an
      understanding of Its constitutionality."
       The title of House Bill 450, attached with your re-
quest, reads as follows:
           "AN ACT amending Chapter 136, Acts
      of the 47th Legislature, Regular Session,
      as amended by Chapter 166, Acts of the
      51st Legislature, Regular Session, by
      creating a County Court at Law No. 1 of


                              -116-
Hon. Henry C. Grover, page 2 (c-28)


      Travis County, Texas, In lieu of the
      present County Court at Law of Travis
      County, Texas, providing for the appolnt-
      ment, electlon, removal and salary of the'
      judge thereof, and making other provisions
      relative thereto, Including 'provisionsthat
      such County Court at LaW No. 1 shall have
      the same jurisdiction as the present County
      Court eat Law of Travis County, Texas, and
      in addition concurrent jurisdiction with
      the County Court of Travis County..andany
      other numbered County Court at Law of Travis
      County, now or hereafter created, as to all
      matters of eminent domain and as to all pro-
      bate matters as may be assigned to It by the
      County Judge of Travis County, conforming the
      jurisdiction of the County Court of Travis
      County thereto, providing that the County
      Court of Travis County shall have and retain
      concurrent jurisdiction in all matters of
      probate and eminent domain; but not as to
      other matters civil or criminal; providing
      a severability clause; and declaring an
      emergency."
       An examination of the body of the Act reveals that
it Is in conformity with the title above quoted. Since
House Bill 450 contains but one subject which is expressed
in its title and the body of the bill 1s In conformity with
the title, it is our opinion that the provisions of Section
35 of Article III of the Constitution of Texas have been
complied with.
       Section 1 o,fArticle V of the Constitution of Texas
provides as follows:
            "The judicial power of this State
       shall be vested in one Supreme Court, In
       Courts of Civil Appeals, in a Court of
       Criminal Appeals, In District Courts, in
       County Courts, In Commissioners Courts, In
       Courts of Justices of the Peace, and in
       such other courts as may be provided by law.
            "The Criminal District Court of
       Galveston and Harris Counties shall con-
       tinue with the district jurisdiction
       and organization now existing by law until
       otherwise provided by law.



                             -117-
Hon. Henry C. Grover, page 3 (C-28)


            "The Legislature may establish such
       other courts as it may deem necessary and
       prescribe the jurisdiction and organization
       thereof, and may conform the jurisdiction
       of the district and other Inferior courts
       thereto."
       Since House Bill 450 is an Act "creating a'~County
Court at Law No. 1 of Travis County, Texas, in lieu of the
present County Court at Law of Travis County, Texas'.and
provides for its jurisdiction and organization, it Is an
exercise of constitutional power granted the Legislature
pursuant to Section 1 of Article V of the Constitution of
Texas, above quoted. Sterrett v. Morgan, 294 S.W.2d 201
(Tex.Civ.App. 1956).
       Section 15 of Article V of the Constitution of Texas
provides that there shall be established In each county in
this State a county court, and Section 16 of Article V of
the Constitution prescribes the jurisdiction of the county
court.
       Section 22 of Article V of the Constitution of Texas
reads as follows:
            "The Legislature shall have power by
       local or general law, to increase, diminish
       or change the civil and criminal jurisdic-
       tion of County Courts; and In cases of any
       such change of jurisdiction, the Legislature
       shall also conform the jurlsdlctlon of the
       other courts to such change."
       Section 4 of House Bill 450 of the 58th Legislature
provides:
            "The County Judge of Travis County, in
       his discretion, may from time to time, by
       order or orders entered upon the minutes of
       the County Court of Travis County transfer
       to the County Court at Law No. 1 of Travis
       County or to any other numbered County Court
       at Law of Travis County, now or hereafter
       created, any such probate matter or proceed-
       ing then pending In the County Court of Travis
       County and all processes extant at the time
       of such transfer shall be returned to and filed
       in the County Court at Law No. 1 of Travis
       County or any other numbered County Court ate

                               -1180
Hon. Henry C. Grover, page 4 (C-28)


       Law of Travis County, having jurisdiction
       thereof, now or hereafter created, and shall
       be as valid and binding as though originally
       issued out of said County Court at Law No.
       1 of Travis County or any mother numbered
       County Court at Law of Travis County, now
       or hereafter created. The County Court of
       Travis County shall have and retain con-
       currently with the County Court at Law No.
       1 of Travis County and any other numbered
       County Court at Law of Travis County, now
       or hereafter created, the general juris-
       diction of a Probate Court and the jurls-
       diction now conferred or which may be con-
       ferred by law over probate matters."
        Since county courts have jurisdiction over probate
'proceedings, the question arises as to whether Section 4
 of House Bill 450, quoted above, diminishes the county
court's constitutional jurisdiction, in violation of the
 Constitution. It Is our opinion that it does not. This
precise question was settled in State v. McClelland, 148
Tex. 172. 224 S.W.2d 706 (1949). wherein the Sunreme Court
of Texas-held a statute creating a Probate Court of Harris
 County and granting It jurisdiction concurrent with that
 of the County Court over probate of wills, appointment of
  uardians and other matters, to be constitutional. Section
& likewise provides that the County Court at Law No. 1 of
Travis County shall have concurrent jurisdiction with the
 County Court of Travis County, and is, therefore, in our
opinion, constitutional.
       Since House Bill 450 of the 58th Legislature Is an
Act providing for the creation and organization of a county
court at law and conforms its jurisdiction to other courts
In Travis Counts. vou are advised that House Bill 450 is
constltutional.V~Sterrett v. Morgan, 294 S.W.2d 201-(Tex.
Clv.App. 1956); State v. McClelland, 148 Tex. 372, 224 S.W.
26 706 A1949); 3ordan v. Crudglngton, 149 Tex. 237, 231
S.W.2d 41 (1950');Lord v. Clayton,
718 (1961); Ex parte Towles, 4U Ex.-413
County v. Stewart, 91 Tex. '133,41 S.W.

                         SUMMARY
       House Bill 450 of the   8th Legislature,
       creating a County Cou    at Law No. 1 of
Hon. Henry C. Grover, page 5 (C-28)


        Travis County, Texas, in lieu of the
        present County Court at Law of Travis
        County, Texas, is constitutional.

                       Yours very truly,
                       WAGGONER CARR
                       Attorney General of Texas




JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
James N. Stofer
George Gray
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone